UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST U.S. TREASURY RESERVES PORTFOLIO FORM N-Q MAY 31, 2008 U.S. Treasury Reserves Portfolio Schedule of Investments (unaudited) May 31, 2008 Face Amount Security Value SHORT-TERM INVESTMENTS  100.0% U.S. Government Obligations  100.0% U.S. Treasury Bills  100.0% U.S. Treasury Bills: $774,862,000 1.547% - 2.198% due 6/5/08 (a) $ 0.751% - 3.232% due 6/12/08 (a) 2.022% - 2.102% due 6/16/08 (a) 0.701% - 3.335% due 6/19/08 (a) 1.003% - 3.506% due 6/26/08 (a) 1.440% - 3.252% due 7/3/08 (a) 1.143% - 2.427% due 7/10/08 (a) 0.903% - 1.495% due 7/17/08 (a) 0.802% - 1.851% due 7/24/08 (a) 1.420% - 2.043% due 7/31/08 (a) 1.186% - 1.612% due 8/7/08 (a) 1.186% - 1.803% due 8/14/08 (a) 1.272% - 2.087% due 8/21/08 (a) 1.842% - 2.123% due 8/28/08 (a) 1.510% - 1.822% due 9/4/08 (a) 1.258% - 1.567% due 9/11/08 (a) 1.500% - 1.872% due 9/18/08 (a) 1.501% due 9/25/08 (a) 1.506% due 10/2/08 (a) 1.608% - 1.843% due 10/9/08 (a) 1.522% due 10/16/08 (a) 1.674% due 10/23/08 (a) 1.715% - 1.755% due 11/6/08 (a) 1.862% due 11/13/08 (a) 1.898% due 11/20/08 (a) 1.934% due 11/28/08 (a) TOTAL INVESTMENTS  100.0% (Cost  $12,468,708,760#) Liabilities in Excess of Other Assets  0.0% ) TOTAL NET ASSETS  100.0% $ (a) Rate shown represents yield-to-maturity. # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 1 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies U.S. Treasury Reserves Portfolio (the Portfolio), is a no-load, diversified investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended, (the 1940 Act), as an open-end management investment company. At May 31, 2008, all investors in the Portfolio were funds advised or administered by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 of the 1940 Act. (b) Security Transactions. Security transactions are accounted for on a trade date basis. 2. Recent Accounting Pronouncements On September 20, 2006, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has determined that there is no material impact to the Portfolios valuation policies as a result of adopting FAS 157. The Portfolio will implement the disclosure requirements beginning with its November 30, 2008 Form N-Q. *** In March 2008, FASB issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Portfolios derivative and hedging activities, including how such activities are accounted for and their effect on the Portfolios financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Portfolios financial statements and related disclosures. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Master Portfolio Trust By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: July 29, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: July 29, 2008
